Citation Nr: 0704139	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-24 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as a nervous 
condition.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1973 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in December 
2002 and May 2002, from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

The veteran initially claimed entitlement to service 
connection for a nervous condition in July 1983.  By rating 
decision, dated in January 1994, the RO denied the claim of 
entitlement to service connection for a nervous condition.  
The veteran was notified of the RO's denial in the same 
month.  A review of the record shows that the veteran filed a 
timely Notice of Disagreement (NOD).  Additional evidence was 
associated with the veteran's NOD, received in February 1994.  
After review of the Additional evidence, the RO confirmed the 
denial of entitlement to service connection for a nervous 
condition in an April 1984 rating decision.  

Thereafter, the RO provided the veteran with a Statement of 
the Case (SOC).  The veteran did not, however, file a timely 
Substantive Appeal.  Therefore, the April 1984 rating 
decision which confirmed the RO's January 1984 denial of 
entitlement to service connection for a nervous condition is 
final.  

In April 2002, VA received the veteran's claim to reopen the 
previously denied claim of entitlement to service for a 
nervous condition.  In May 2002, the RO determined that the 
veteran did not submit new and material evidence to reopen 
the claim of entitlement to service connection for a nervous 
condition.  Thereafter, the veteran submitted additional 
evidence for VA review.  

In December 2002, the RO determined that the veteran did in 
fact submit new and material evidence to reopen the claim; 
however, the RO confirmed and continued the previous denial 
of entitlement to service connection for a nervous condition.  
The veteran filed a timely NOD with the RO's decision, the RO 
issued an SOC, and the veteran filed a timely Substantive 
Appeal.  Thus, the issue is properly before the Board.  

Although the RO determined that new and material evidence had 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a nervous condition, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In January 1984, the RO denied the claim of entitlement 
to service connection for a nervous condition; the RO's April 
1984 rating decision confirmed and continued the denial and 
the veteran did not appeal the denial to the Board.  

2.  The RO's April 1984 decision is final.  

3.  The evidence submitted subsequent to the RO's 1984 final 
decision is new to the extent that a substantial amount of 
the evidence was not associated with the claims file at the 
time the RO rendered the final decision; however, the 
evidence is not material to the claim of entitlement to 
service connection, as the evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The RO's April 1984 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  

2.  New and material evidence has not been submitted to 
reopen the finally decided claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as a 
nervous condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  This was 
accomplished by correspondence (notice letter) dated in April 
2002.  A similar notice letter was provided to the veteran in 
December 2003.  

More recently, the Court found that in cases involving claims 
for service connection, the VA must notify the claimant that, 
should service connection be awarded, a disability rating and 
an effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In the present appeal, although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date in the 
event that the service connection claim is reopened and 
service-connected benefits are awarded, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  

As explained below, the Board has determined that the veteran 
has not submitted both new and material evidence to reopen 
the claim of service connection.  As such, the claimed has 
not been reopened.  Consequently, no disability rating or 
effective date will be assigned; therefore, while he was not 
notified of the evidence pertinent to these elements, there 
is no possibility of any prejudice to the veteran.  

In April 2002, the veteran was notified that he needed to 
submit new and material evidence to reopen the previously 
decided claim and he was notified of the requirements that 
are necessary to substantiate the claim of entitlement to 
service connection.  In December 2003, was provided with 
another notice letter which informed him of what was 
necessary to substantiate  a claim for service connection.  
The Board initially concludes that the discussions notice 
letter complied with VA's duty to notify the veteran.  

For example, the veteran was expressly informed of the 
evidence necessary to substantiate the claim; he was informed 
of the responsibilities imposed upon him and VA during the 
claims process; he was informed of the evidence that VA 
received in connection with the claim; and he was informed of 
where to send the information and how to contact VA if he had 
questions or needed assistance.  The veteran was also 
informed of the efforts that VA would make to assist him in 
obtaining evidence necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told, in essence, to submit all evidence he had in his 
possession that was relevant to the claim.  

The Board also observes that the veteran was notified of the 
evidence necessary to reopen the finally decided claim of 
entitlement to service connection for a nervous condition.  
For example, he was informed of what type of information is 
considered "new" and "material."  He was informed that 
material evidence is evidence which speaks to the issue of 
for consideration, i.e., entitlement to service connection, 
and he was notified of the requirements necessary to 
establish service connection.  In essence, he was informed of 
the basis of the previous denial.  Accordingly, VA has 
satisfied the duty to notify the appellant as it pertains to 
claims involving new and material evidence.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The record also reflects that the veteran's service medical 
records, non-VA medical treatment records, VA outpatient 
medical treatment records, and VA examination reports have 
been obtained and associated with the claims file.  The 
veteran has not identified any other obtainable medical 
records or evidence pertinent to the claims.  The Board is 
similarly unaware of any outstanding obtainable evidence.  
Therefore, the Board is satisfied that the VA has complied 
with the duty to assist requirements.  

Analysis

In April 2002, the veteran submitted a statement indicating 
that he claims entitlement to service connection for a 
nervous condition.  In a statement submitted by his 
accredited representative, it is noted that the veteran 
claims entitlement to service connection for a neuro-
psychiatric condition.  The issue has been phrased as 
indicated on the over page of this decision to provide the 
veteran with every consideration in deciding his claim.  

The issue of entitlement to service connection for a nervous 
condition was initially decided in 1984; the veteran was 
notified of the decision, but he did not appeal the decision 
to the Board.  As stated above, that decision is final.  In 
order to reopen the finally decided claim, new and material 
evidence must be submitted.  

General Law and Regulations for Establishing New and Material 
Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  See 38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  See Anglin v. 
West, 203 F.3d 1343 (2000).  

The Board points out that the pertinent law and regulations 
contain an amended definition of new and material evidence 
and rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim, these changes 
specifically apply only to claims filed on or after August 
29, 2001.  See 38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii) (2001) (2006).  The veteran filed the claim 
to reopen the finally decided claim, subsequent to the 
effective date of the new regulations, and as the new 
regulations expressly apply to newly-filed claims to reopen, 
the Board finds that such provisions are applicable here.  
Therefore, the claim to reopen will be considered under the 
new regulations, as outlined below.  

Under the applicable law, "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Whether Both New and Material Evidence has Been Submitted to 
Reopen the Finally Decided Claim of Entitlement to Service 
Connection for an Acquired Psychiatric Disorder, Claimed as a 
Nervous Condition

In order to reopen the claim for review on the merits, the 
veteran must show that he submitted new and material 
evidence.  The Board finds that the evidence received 
subsequent to the RO's last final and unappealed decision of 
record, dated in April 1984, is not both new and material to 
the claim of entitlement to service connection for a 
psychiatric disorder, claimed as a nervous condition.  Prior 
to the RO's final decision, there was no evidence of record 
to show that the veteran had a psychiatric disorder, to 
include a diagnosis of a nervous condition, which was 
aggravated during the veteran's period of service or incurred 
during his period of service.  

The veteran's service medical records reveal that he was 
diagnosed as having anti-social personality disorder and 
borderline mental retardation.  The January 1973 enlistment 
examination report reveals a normal psychiatric evaluation.  
The contemporaneous report of medical history does not 
indicate that the veteran reported having experienced 
nervousness or a psychiatric disorder.  The records include 
an April 1967 medical report from the State of New York-
Department of Mental Hygiene, Rockland State Hospital, which 
shows that the veteran was hospitalized; he was admitted with 
a history of threats of suicide, truancy from school, feeling 
distressed, feeling agitated, suffering from insomnia, 
depression, and anxiety.  He was diagnosed as having primary 
behavior disorders in children, neurotic traits.  

A October 1973 consultation report reveals that the veteran 
had a longstanding, and significant, personality disorder.  
He was diagnosed as having anti-social personality disorder 
and borderline mental retardation.  The report shows that an 
administrative discharge by reason unsuitability was 
recommended.  The October 1973 service discharge examination 
report revealed a normal psychiatric evaluation.  There was 
no reference to the veteran having been diagnosed as having a 
nervous condition or a psychiatric disorder.  

Prior to the RO's final, dated in April 1994, the post-
service record included a November 1983 VA psychiatric 
examination report; a February 1984 non-VA medical report 
from the Health and Hospitals Corporation, Bronx Municipal 
Hospital Center; and court records from the state of New York 
which pertain to the commitment of the mentally ill to a 
state hospital.  

The aforementioned medical records indicate that the veteran 
is diagnosed as having schizophrenia and that he was 
evaluated for emotional problems.  He was admitted to a 
mental hospital in October 1980 for emotional problems.  The 
November 1983 VA examination report shows that the veteran 
reported that he had a nervous condition.  The veteran 
provided details of his service experience, which included 
having emotional problems and being unable to adjust to 
service.  He also reported a childhood history of difficulty 
adjusting to school; he related that he has been hospitalized 
on two occasions following his discharge from service.  A 
mental status evaluation was performed.  The examiner 
diagnosed the veteran as having  schizophrenia, 
undifferentiated type, poly drug abuse, and mild mental 
retardation.  A nervous condition was not diagnosed and none 
of the psychiatric disorders that were diagnosed were linked 
to his period of service.  

The February 1984 medical report from the Bronx Municipal 
Hospital shows that the veteran experienced emotional 
problems.  It was noted that the veteran was depressed, he 
had low-self-esteem and that he felt that he was unable to 
function as a result.  The doctor, M. Marash, M.D., stated 
that the veteran was hospitalized for psychiatric reasons 
during his adolescence and during his adult life.  A nervous 
condition was not diagnosed and no psychiatric disorder was 
linked to his period of service.  

In the RO's 1984 decisions, it was essentially determined 
that the veteran had a psychiatric condition that preexisted 
service and that the condition was not aggravated during his 
period of service.  In the January 1984 notification letter, 
the RO expressly stated that entitlement to service 
connection for a nervous condition was not warranted because 
the condition pre-existed service and "was not aggravated" 
by the veteran's "short period of service."  The April 1984 
rating decision confirmed the RO's January 1984 decision.  
The decision is final.  

The records received subsequent to the RO's 1984 decision 
include duplicate copies of the records that were associated 
with the claims file prior to the RO's 1984 decision; 
additional medical records from the veteran's childhood 
treatment for behavioral problems; and VA outpatient medical 
treatment records, dated from April 2002 to October 2002.  
There is also a July 2002 report entitled "Physician's 
Questionnaire" that has been associated with the claims 
file.  These records do not include evidence which tends to 
show that the veteran had a psychiatric disorder, to include 
a diagnosis of a nervous condition, which was aggravated 
during the veteran's period of service or incurred during his 
period of service.  There is no evidence within these records 
of a disabling nervous condition.  

In pertinent part, the VA medical treatment records reveal 
that the veteran is diagnosed as having several psychiatric 
disorders, to include psychosis, not otherwise specified.  It 
is noted that he has a history of anxiety disorder and a 
psychotic disorder.  (See VA medical treatment records, dated 
from April 2002 to October 2002).  

In a May 2002 VA psychiatric note, M. Goodman, M.D. stated 
that the veteran reported that he needed a letter from a 
psychiatrist so that he may meet the eligibility requirements 
to apply for service-connected benefits.  During the 
evaluation, the veteran described his childhood history and 
history in the service.  He essentially stated that he had 
emotional and behavioral problems as a child and as an adult.  
On mental status examination, the doctor noted that the 
veteran was vague in his descriptions of his history and 
expressed some "agitation" about the need for a letter.  
The impression, in pertinent part, was psychosis, not 
otherwise specified (NOD) and the following notation: "IED 
childhood."  

In view of the foregoing, the Board concludes that the 
requirements necessary to establish new and material evidence 
to reopen the finally decided claim of entitlement to service 
connection for a psychiatric disorder, claimed as a nervous 
condition, have not been met.  A review of the record shows 
that the veteran did not submit any medical evidence which 
tends to show that he is currently diagnosed as having a 
psychiatric disorder that preexisted his period of service 
and which was aggravated during his period of service.  The 
veteran has not submitted medical evidence which tends to 
establish a nexus between a any currently diagnosed 
psychiatric disorder and his period of service.  In fact, his 
psychiatric disorders have been linked to his childhood and 
other events, but not service.  

In reaching this conclusion, the Board finds that while the 
evidence received subsequent to the RO's 1984 final decision 
is new to the extent that the evidence was not of record at 
the time of the final decision, this evidence is not 
material.  The evidence is not material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim, which is that the veteran is currently diagnosed as 
having a psychiatric disorder incurred in or aggravated by 
his period of service.  In the absence of such evidence, the 
Board finds that the evidence received subsequent to the RO's 
final decision is not both new and material to the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as a nervous condition.  

The Board does not doubt the sincerity of the veteran's 
belief that he is diagnosed as having a psychiatric disorder, 
to include a nervous condition, which is related to his 
period of service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Accordingly, the veteran has not offered a basis to reopen 
the finally decided claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as a 
nervous condition; therefore, the Board will not reopen the 
claim for review on the merits.  See 38 U.S.C.A. § 5108 (West 
2002).  Thus, the claim is denied.  


ORDER

The veteran has not submitted both new and material evidence 
to reopen the previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as a nervous condition.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


